DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 7 May 2021 have been fully considered but they are not persuasive. With respect to Applicants arguments regarding rejection of claims 1-2 and 4 as being unpatentable over Jayakar (WO 2019/209442) in view of Lee (US 2017/0113646), the Examiner notes that the tether of Jayakar referred to in the previous office action is the tether (160) (See Fig. 6) rather than the internal tether (132) cited in the Applicant’s remarks. The Examiner further notes the two supporting tethers (160) are connected to the roof and indirectly the inboard and outboard sides of each airbag, as stated in paragraph [0074] of Jayakar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayakar et al. (WO 2019/209442 A1) in view of Lee et al. (US 2017/0113646).
Regarding claim 1, Jayakar teaches a rooftop airbag apparatus (See Figure 5 (70)) of a vehicle, the rooftop airbag apparatus comprising: 
a rear cushion installed between a ceiling of the vehicle and a rear seat of the vehicle (See Figure 5 (70) shown inflated over front sear but can be installed associated with front or rear seats [0054]), the rear cushion being connected to a rear inflator (74), and configured to expand and deploy toward a front seat (52) of the vehicle and away from the rear seat (54) as gas is injected into the rear cushion from the rear inflator (74), and 
a first rear tether (160) connected to a first side (164) of a first rear cushion part (See Figure 5 above cushion part (92)) and a first side (162) of a second rear cushion part (92,94); and 
a second rear tether (160) connected to a second side (164) of the first rear cushion part (See Figure 5 above cushion part (92)) opposite the first side of the first rear cushion part in a 
wherein the first rear tether and the second rear tether are configured to bend a front end of the rear cushion away from the ceiling and toward the rear seat at a prescribed angle when the rear cushion is deployed (length of tethers is adjusted to tailor how the occupant interacts with second portion of cushion [0076]).
Jayaker does not disclose that the rear inflator is disposed between the rear cushion and a rear end of the vehicle.
However, Lee discloses a two part airbag with an inflator (4) located between the upper cushion part (11) and the rear of the vehicle (See Figure 1). In view of the teachings of Lee it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inflator to the rear of the cushion so as to provide an arrangement with the inflator and airbag inline which would increase the roof liner height, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Jayaker further teaches the rear cushion comprises the first rear cushion part (See Figure 5, above cushion part (92)) configured to expand and deploy parallel to the ceiling of the vehicle and between the ceiling and the rear seat (54); and
the second rear cushion part (92, 94) configured to be pulled by the first and second rear tethers (160) so as to be bent away from the ceiling at a leading end of the first rear .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaker and Lee as applied to claims 1 and 2 above, and further in view of Abe et al. (US 2019/0375363 A1).
Regarding claims 5 and 6 , modified Jayaker does not disclose a plurality of rear inactive areas are formed between the first and the second rear cushion parts, or that the plurality of rear inactive areas are formed in the width direction of the rear cushion, and a rear passage is formed between the rear inactive areas such that gas passes through the rear passage.
However, as discussed in previous Office Action Abe teaches the use of annular seams to narrow the gas flow path and make the airbag easier to bend at those locations (See paragraph [0076] and Figure 5). In view of the teachings of Abe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the airbag of Jayaker to include the annular seams of Abe in order to easily control the bend of the airbag parts.
Allowable Subject Matter
Claim 13 is allowed.
Claims 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or renders obvious a rooftop airbag apparatus having a .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616